Name: Commission Regulation (EEC) No 3662/91 of 16 December 1991 amending Regulation (EEC) No 3106/91 on a protective measure applicable to imports of provisionally preserved cultivated mushrooms
 Type: Regulation
 Subject Matter: international trade;  agricultural activity
 Date Published: nan

 No L 348/48 Official Journal of the European Communities 17. 12. 91 COMMISSION REGULATION (EEC) No 3662/91 of 16 December 1991 amending Regulation (EEC) No 3106/91 on a protective measure applicable to imports of provisionally preserved cultivated mushrooms year ; whereas, however, this provision limits, in the case in question, the period of validity of such licences to a period of less than two months, which poses a problem particularly with regard to effecting imports from distant countries ; whereas, in the light of this situation, the dead ­ line of 31 December 1991 should be deleted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 1 8 (2) thereof, Whereas, notwithstanding Article 2(1 ) of Commission Regulation (EEC) No 2405/89 of 1 August 1989 laying down special detailed rules for the application of the system of import licenses and advance fixing certificates for products processed from fruit and vegetables (3), as last amended by Regulation (EEC) No 2641 /91 (4), Article 5 of Commission Regulation (EEC) No 3106/91 (^ lays down that the term of validity of import licences for the products in question shall not extend beyond 31 December 1991 in order to ensure that all import operations can be effected before the end of the calendar HAS ADOPTED THIS REGULATION : Article 1 The last sentence of Article 5 of Regulation (EEC) No 3106/91 is deleted. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 175, 4. 7. 1991 , p. 1 . (3) OJ No L 227, 4. 8 . 1989, p. 34 . (4) OJ No L 247, 5. 9 . 1991 , p. 11 . 0 OJ No L 294, 25. 10 . 1991 , p. 14.